UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (MARK ONE) [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2007 Or []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Transition Period From To COMMISSION FILE NUMBER 333-125121 VESTIN REALTY MORTGAGE II, INC. (Exact name of registrant as specified in its charter) MARYLAND 61-1502451 (State or Other Jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification No.) 6149 SOUTH RAINBOW BOULVARD, LAS VEGAS, NEVADA 89118 (Address of Principal Executive Offices)(Zip Code) Registrant’s Telephone Number: 702.227.0965 Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes[X]No[] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer [] Accelerated filer [X] Non-accelerated filer [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Securities Exchange Act). Yes[]No[X] As of October 31, 2007, there were 38,638,033 shares of the Company’s Common Stock outstanding. TABLE OF CONTENTS Page Part I FINANCIAL INFORMATION Item 1. Consolidated Financial Statements Consolidated Balance Sheets as of September 30, 2007 (unaudited) and December 31, 2006 1 Consolidated Statements of Income (unaudited) for the Three and Nine Months Ended September 30, 2007 and 2006 2 Consolidated Statements of Equity and Other Comprehensive Income (unaudited) for the Nine Months Ended September 30, 2007 3 Consolidated Statements of Cash Flows (unaudited) for the Nine Months Ended September 30, 2007 and 2006 4 Notes to Consolidated Financial Statements (unaudited) 6 Report of Independent Registered Public Accounting Firm 29 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 30 Item 3. Quantitative and Qualitative Disclosures About Market Risk 42 Item 4. Controls and Procedures 43 Item 4T Controls and Procedures 43 Part II OTHER INFORMATION Item 1. Legal Proceedings 43 Item 1A. Risk Factors 43 Item 2. Unregistered Sales of Equity – Securities and Use of Proceeds 54 Item 3. Defaults Upon Senior Securities 55 Item 4. Submission of Matters to a Vote of Security Holders 55 Item 5. Other Information 55 Item 6. Exhibits 56 SIGNATURES 57 Exhibit 31.1 Exhibit 31.2 Exhibit 32 Table of Contents PART I - FINANCIAL INFORMATION ITEM 1. CONSOLIDATED FINANCIAL STATEMENTS VESTIN REALTY MORTGAGE II, INC. CONSOLIDATED BALANCE SHEETS ASSETS September 30, 2007 December 31, 2006 (Unaudited) Assets Cash $ 51,692,000 $ 16,841,000 Certificates of deposit 101,000 250,000 Investment in marketable securities - related party 2,898,000 2,087,000 Interest and other receivables, net of allowance of $160,000 at September 30, 2007 and December 31, 2006 3,307,000 2,709,000 Notes receivable, net of allowance of $2,619,000 at September 30, 2007 and $2,000,000 at December 31, 2006 282,000 Real estate held for sale 28,866,000 30,079,000 Real estate held for sale - seller financed 7,424,000 14,774,000 Investment in real estate loans, net of allowance for loan losses of $10,543,000 at September 30, 2007 and $9,828,000 at December 31, 2006 244,695,000 221,849,000 Due from related parties 31,000 Investment in equity affiliate 100,000 Assets under secured borrowings 13,796,000 Deferred financing costs 2,257,000 Other assets 166,000 344,000 Total assets $ 341,506,000 $ 303,042,000 LIABILITIES AND STOCKHOLDERS' EQUITY Liabilities Accounts payable and accrued liabilities $ 5,787,000 $ 687,000 Due to related parties 2,000 Secured borrowings 13,796,000 Junior subordinated notes payable 60,100,000 Note payable 27,000 Deposit liability 1,577,000 5,514,000 Unearned revenue 454,000 Dividend payable 1,728,000 4,078,000 Total liabilities 69,194,000 24,556,000 Commitments and Contingencies Stockholders' equity Preferred stock, $0.0001 par value; 1,000,000 shares authorized; none issued Treasury stock, at cost (285,050 shares) (1,440,000 ) Common stock, $0.0001 par value; 100,000,000 shares authorized; 38,631,007 shares issued and outstanding at September 30, 2007 and 38,839,710 shares issued and outstanding at December 31, 2006 4,000 4,000 Additional paid in capital 278,260,000 277,853,000 Retained earnings (accumulated deficit) (3,979,000 ) 1,242,000 Accumulated other comprehensive loss (533,000 ) (613,000 ) Total stockholders' equity 272,312,000 278,486,000 Total liabilities and stockholders' equity $ 341,506,000 $ 303,042,000 The accompanying notes are an integral part of these consolidated statements. See review report of Independent Registered Public Accounting Firm. - 1 - Table of Contents VESTIN REALTY MORTGAGE II, INC. CONSOLIDATED STATEMENTS OF INCOME (UNAUDITED) For The Three Months Ended For The Three Months Ended For The Nine Months Ended For The Nine Months Ended 09/30/2007 09/30/2006 09/30/2007 09/30/2006 Revenues Interest income from investment in real estate loans $ 6,836,000 $ 5,096,000 $ 19,915,000 $ 15,571,000 Gain on sale of marketable securities 21,000 Dividend income - related party 73,000 200,000 Interest income from banking institutions 719,000 456,000 1,087,000 1,219,000 Gain related to pay off of real estate loan, including recovery of allowance for loan loss 1,044,000 Other income 104,000 93,000 903,000 251,000 Total revenues 7,732,000 5,645,000 23,149,000 17,062,000 Operating expenses Management fees - related party 274,000 274,000 822,000 822,000 Provision for loan loss 1,309,000 1,309,000 5,500,000 Interest expense 1,362,000 2,000 2,008,000 1,109,000 Professional fees 1,769,000 286,000 2,667,000 735,000 Professional fees - related party 34,000 34,000 110,000 65,000 Provision of doubtful accounts related to receivable 235,000 235,000 Other 179,000 210,000 630,000 730,000 Total operating expenses 5,162,000 806,000 7,781,000 8,961,000 Income from Operations 2,570,000 4,839,000 15,368,000 8,101,000 Income from real estate held for sale Revenue related to real estate held for sale 25,000 938,000 34,000 3,852,000 Net gain on sale of real estate held for sale 1,472,000 1,784,000 Gain on sale of real estate held for sale - seller financed 808,000 Expenses related to real estate held for sale (969,000 ) (849,000 ) (2,781,000 ) (4,309,000 ) Write downs on real estate held for sale (85,000 ) (1,113,000 ) Total income (loss) from real estate held for sale (1,029,000 ) 1,561,000 (3,052,000 ) 1,327,000 Income before provision for income taxes 1,541,000 6,400,000 12,316,000 9,428,000 Provision for income taxes 452,000 452,000 NET INCOME $ 1,541,000 $ 5,948,000 $ 12,316,000 $ 8,976,000 Basic and diluted earnings per weighted average common share / membership unit $ 0.04 $ 0.15 $ 0.32 $ 0.23 Dividends declared per common share / cash distribution to members per membership unit $ 0.15 $ 0.22 $ 0.45 $ 0.38 Weighted average common shares / membership units 38,724,407 38,799,550 38,807,670 38,834,746 The accompanying notes are an integral part of these consolidated statements. See review report of Independent Registered Public Accounting Firm. - 2 - Table of Contents VESTIN REALTY MORTGAGE II, INC. CONSOLIDATED STATEMENTS OF EQUITY AND OTHER COMPREHENSIVE INCOME FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2007 (UNAUDITED) Treasury Stock Common Stock Number of Shares Amount Number of Shares Amount Additional Paid-in-Capital Retained Earnings (Accumulated deficit) Accumulated Other Comprehensive Loss Total Stockholders' Equity at December 31, 2006 $ 38,839,710 $ 4,000 $ 277,853,000 $ 1,242,000 $ (613,000 ) $ 278,486,000 Comprehensive Income: Net Income 12,316,000 12,316,000 Unrealized Gain on Marketable Securities - Related Party 80,000 80,000 Comprehensive Income 12,396,000 Purchase of Treasury Stock 285,050 (1,440,000 ) (285,050 ) (1,440,000 ) Dividends Declared to Stockholders (17,537,000 ) (17,537,000 ) Reinvestment of Dividends 76,347 407,000 407,000 Stockholders' Equity at September 30, 2007 (Unaudited) 285,050 $ (1,440,000 ) 38,631,007 $ 4,000 $ 278,260,000 $ (3,979,000 ) $ (533,000 ) $ 272,312,000 The accompanying notes are an integral part of these consolidated statements. See review report of Independent Registered Public Accounting Firm. - 3 - Table of Contents VESTIN REALTY MORTGAGE II, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) For The Nine Months Ended For The Nine Months Ended September 30, 2007 September 30, 2006 Cash flows from operating activities: Net income $ 12,316,000 $ 8,976,000 Adjustments to reconcile net income to net cash provided by operating activities: Provision for doubtful accounts related to receivable 235,000 Gain on sale of marketable securities (21,000 ) Write down of real estate held for sale 1,113,000 Gain on sale of real estate held for sale (1,784,000 ) Gain on sale of real estate held for sale - seller financed (808,000 ) Recovery of allowance for doubtful notes receivable included in other income (594,000 ) (186,000 ) Provision for loan loss 1,309,000 5,500,000 Gain related to pay off of real estate loan, including recovery of allowance for loan loss (1,044,000 ) Amortized interest income (1,323,000 ) (801,000 ) Amortized deferred financing costs, included in interest expense 44,000 Provision for income taxes 452,000 Change in operating assets and liabilities: Interest and other receivables (598,000 ) 338,000 Due to/from related parties 33,000 338,000 Other assets 405,000 741,000 Accounts payable and accrued liabilities 5,100,000 481,000 Net cash provided by operating activities 16,188,000 14,034,000 Cash flows from investing activities: Investments in real estate loans (93,467,000 ) (149,017,000 ) Purchase of investments in real estate loans from: VRM I (1,200,000 ) Fund III (1,300,000 ) (4,900,000 ) Other related parties (661,000 ) (2,556,000 ) Third parties (12,798,000 ) (23,000,000 ) Proceeds from loan payoffs 82,759,000 169,002,000 Sale of investments in real estate loans to: VRM I 500,000 Other related parties 2,000,000 Third party 3,319,000 50,000 Proceeds related to investment in real estate held for sale 100,000 26,130,000 Principal payments on real estate held for sale-seller financed 3,651,000 Legal expenses paid and applied against loan allowance (94,000 ) (611,000 ) Proceeds from note receivable 641,000 236,000 Purchase of marketable securities - related parties (731,000 ) Proceeds from sale of marketable securities 5,622,000 Purchase of investments in certificates of deposit (1,026,000 ) (17,061,000 ) Proceeds from investments in certificates of deposit 1,175,000 13,736,000 Unearned revenue proceeds related to loan restructuring 608,000 Deposit liability 570,000 2,956,000 Net cash (used) provided by investing activities $ (17,862,000 ) $ 22,495,000 The accompanying notes are an integral part of these consolidated statements. See review report of Independent Registered Public Accounting Firm. - 4 - Table of Contents VESTIN REALTY MORTGAGE II, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) For The Nine Months Ended For The Nine Months Ended September 30, 2007 September 30, 2006 Cash flows from financing activities: Principal payment on note payable $ (254,000 ) $ (26,015,000 ) Proceeds from issuance of junior subordinated notes payable 60,000,000 Deferred financing costs (2,301,000 ) Dividends to stockholders, net of reinvestments (19,013,000 ) (6,344,000 ) Dividends to stockholders - related party (467,000 ) (99,000 ) Purchase of treasury stock at cost (1,440,000 ) Members' distributions, net of reinvestments (5,315,000 ) Members' distributions - related party (16,000 ) Members' redemptions (30,459,000 ) Net cash provided (used) in financing activities 36,525,000 (68,248,000 ) NET CHANGE IN CASH 34,851,000 (31,719,000 ) Cash, beginning of period 16,841,000 39,633,000 Cash, end of period $ 51,692,000 $ 7,914,000 Supplemental disclosures of cash flows information: Income taxes paid $ $ Interest paid $ 2,008,000 $ 1,348,000 Non-cash investing and financing activities: Dividend payable $ 1,728,000 $ 1,792,000 Reinvestment of dividends $ 407,000 $ 122,000 Reinvestment of member distributions $ $ 742,000 Loan payoffs of loans funded through secured borrowings $ 13,796,000 $ 19,754,000 Note payable relating to prepaid E & O insurance $ 227,000 $ 238,000 Loan rewritten with same or similar collateral $ 30,918,000 $ Purchase of equity investment related to junior subordinated notes payable $ 100,000 $ Receivable related to loan rewritten with same or similar property, net of allowance, as collateral applied to unearned income $ $ 127,000 Unearned revenue from loans rewritten with same or similar property as collateral $ 454,000 $ 427,000 Decrease in deposit liability related to pay off of real estate held for sale - seller financed $ 4,507,000 $ Adjustment to note receivable and related allowance $ 978,000 $ Unrealized gain (loss) on marketable securities - related party $ 80,000 $ (163,000 ) The accompanying notes are an integral part of these consolidated statements. See review report of Independent Registered Public Accounting Firm. - 5 - Table of Contents VESTIN REALTY MORTGAGE II, INC NOTES TO CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2007 (UNAUDITED) NOTE A — ORGANIZATION Vestin Fund II, LLC (“Fund II”) was organized in December 2000 as a Nevada limited liability company for the purpose of investing in real estate loans.Vestin Realty Mortgage II, Inc. (“VRM II”) was organized in January 2006 as a Maryland corporation for the sole purpose of effecting a merger with Fund II.On March 31, 2006, Fund II merged into VRM II and the members of Fund II received one share of VRM II’s common stock for each membership unit of Fund II.References in this report to the “Company”, “we”, “us” or “our” refer to Fund II with respect to the period prior to April 1, 2006 and to VRM II with respect to the period commencing on April 1, 2006.Because we were a limited liability company (“LLC”) during the prior periods reflected in this report, we make reference to Fund II’s “members” rather than “stockholders” in reporting our financial results We invest in loans secured by real estate through deeds of trust or mortgages (hereafter referred to collectively as “deeds of trust” and as defined in our Management Agreement as “Mortgage Assets”).We commenced operations in June 2001. We operate as a real estate investment trust (“REIT”).We are not a mutual fund or an investment company within the meaning of the Investment Company Act of 1940, nor are we subject to any regulation thereunder.As a REIT, we are required to have a December 31 fiscal year end. Our manager is Vestin Mortgage, Inc. (the “manager” or “Vestin Mortgage”), a Nevada corporation, which is a wholly owned subsidiary of Vestin Group, Inc. (“Vestin Group”), a Delaware corporation.Michael Shustek, the CEO and director of our manager and CEO, President and a director of us, wholly owns Vestin Group, Inc., which is engaged in asset management, real estate lending and other financial services though its subsidiaries.Our manager, prior to June 30, 2006, also operated as a licensed Nevada mortgage broker and was engaged in the business of brokerage, placement and servicing of commercial loans secured by real property.On July 1, 2006, the mortgage broker license was issued to an affiliated company, Vestin Originations, Inc. that has continued the business of brokerage, placement and servicing of commercial real estate loans.Vestin Originations, Inc. is a wholly owned subsidiary of Vestin Group.On September 1, 2007, the servicing of real estate loans was assumed by our manager. Pursuant to our management agreement, our manager implements our business strategies on a day-to-day basis, manages and provides services to us, and provides similar services to our subsidiaries.Without limiting the foregoing, our manager performs other services as may be required from time to time for management and other activities relating to our assets, as our manager shall deem appropriate under the particular circumstances.Consequently, our operating results are dependent upon our manager’s ability and performance in managing our operations and servicing our assets. Vestin Mortgage, Inc. is also the manager of Vestin Realty Mortgage I, Inc., as the successor by merger to Vestin Fund I, LLC (“Fund I”), referred to as (“VRM I”), Vestin Fund III, LLC (“Fund III”) and inVestin Nevada, Inc. (“inVestin”), a company wholly owned by our manager’s CEO.These entities also invest in real estate loans. The consolidated financial statements include the accounts of us and our wholly owned taxable REIT subsidiary, TRS II, Inc.All significant inter-company transactions and balances have been eliminated in consolidation. See review report of Independent Registered Public Accounting Firm. - 6 - Table of Contents On June 22, 2007, we completed the issuance of $60.1 million in unsecured trust preferred securities through Vestin II Capital Trust I (“VCT I), a special purpose business trust.Vestin II Capital Trust I, is a Delaware statutory trust.Our interest in VCT I is accounted for using the equity method and the assets and liabilities are not consolidated into our financial statements due to our determination that VCT I is a variable interest entity in which we are not the primary beneficiary under Financial Accounting Standards Board Interpretation No. 46R (“FIN 46R”). NOTE B — SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Management Estimates The preparation of consolidated financial statements in conformity with accounting principles generally accepted in the United States of America (“GAAP”) requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the consolidated financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates. Cash and Cash Equivalents Cash and cash equivalents include interest-bearing and non-interest-bearing bank deposits, money market accounts, short-term certificates of deposit with original maturities of three months or less, and short-term instruments with a liquidation provision of one month or less. Revenue Recognition Interest is recognized as revenue when earned according to the terms of the loans, using the effective interest method.We do not accrue interest income on loans once they are determined to be impaired.A loan is impaired when based on current information and events, it is probable that we will be unable to collect all amounts due according to the contractual terms of the loan agreement or when the payment of interest is 90 days past due.Cash receipts will be allocated to interest income, except when such payments are specifically designated by the terms of the loan as principal reduction or when management does not believe our investment in the loan is fully recoverable. Investments in Real Estate Loans We may from time to time acquire or sell investments in real estate loans from or to our manager or other related parties pursuant to the terms of our Management Agreement provided the price does not exceed the par value of the loan.The primary purpose is to either free up capital to provide liquidity for various reasons, such as loan diversification, or place excess capital in investments to maximize the use of our capital.Selling or buying loans allows us to diversify our loan portfolio within these parameters.Due to the short-term nature of the loans we make and the similarity of interest rates in loans we normally would invest in, the fair value of a loan typically approximates its carrying value.Accordingly, discounts or premiums typically do not apply upon sales of loans and therefore, generally no gain or loss is recorded on these transactions, regardless of whether to a related or unrelated party. Investments in real estate loans are secured by deeds of trust or mortgages.Generally, our real estate loans require interest only payments with a balloon payment of the principal at maturity.We have both the intent and ability to hold real estate loans until maturity and therefore, real estate loans are classified and accounted for as held for investment and are carried at amortized cost.Loans sold to or purchased from affiliates are accounted for at the principal balance and no gain or loss is recognized by us or any affiliate.Loan-to-value ratios are based on appraisals obtained at the time of loan origination and may not reflect subsequent changes in value estimates.Such appraisals are generally dated within 12 months of the date of loan origination and may be commissioned by the borrower.The appraisals may be for the current estimate of the “as-if developed” value of the property, which approximates the post-construction value of the collateralized property assuming that such property is developed.As-if developed values on raw land loans or acquisition and development loans often dramatically exceed the immediate sales value and may include anticipated zoning changes and timely successful development by the purchaser. See review report of Independent Registered Public Accounting Firm. - 7 - Table of Contents As most of the appraisals will be prepared on an as-if developed basis, if a loan goes into default prior to any development of a project, the market value of the property may be substantially less than the appraised value.As a result, there may be less security than anticipated at the time the loan was originally funded.If there is less security and a default occurs, we may not recover the full amount of the loan. Allowance for Loan Losses We maintain an allowance for loan losses on our investments in real estate loans for estimated credit impairment.Our manager’s estimate of losses is based on a number of factors including the types and dollar amounts of loans in the portfolio, adverse situations that may affect the borrower’s ability to repay, prevailing economic conditions and the underlying collateral securing the loan.Additions to the allowance are provided through a charge to earnings and are based on an assessment of certain factors, which may indicate estimated losses on the loans.Actual losses on loans are recorded as a charge-off or a reduction to the allowance for loan losses.Subsequent recoveries of amounts previously charged off are added back to the allowance and included as income. Estimating allowances for loan losses requires significant judgment about the underlying collateral, including liquidation value, condition of the collateral, competency and cooperation of the related borrower and specific legal issues that affect loan collections or taking possession of the property.As a commercial real estate lender willing to invest in loans to borrowers who may not meet the credit standards of other financial institutional lenders, the default rate on our loans could be higher than those generally experienced in the real estate lending industry.We, our manager and Vestin Originations generally approve loans more quickly than other real estate lenders and, due to our expedited underwriting process, there is a risk that the credit inquiry we perform will not reveal all material facts pertaining to a borrower and the security. Additional facts and circumstances are discovered as we continue our efforts in the collection and foreclosure processes.This additional information often causes management to reassess its estimates.In recent years, we have revised estimates of our allowance for loan losses.Circumstances that may cause significant changes in our estimated allowance include, but are not limited to: · Declines in real estate market conditions, which can cause a decrease in expected market value; · Discovery of undisclosed liens for community improvement bonds, easements and delinquent property taxes; · Lack of progress on real estate developments after we advance funds.We customarily utilize disbursement agents to monitor the progress of real estate developments and approve loan advances.After further inspection of the related property, progress on construction occasionally does not substantiate an increase in value to support the related loan advances; · Unanticipated legal or business issues that may arise subsequent to loan origination or upon the sale of foreclosed upon property; and · Appraisals, which are only opinions of value at the time of the appraisal, may not accurately reflect the value of the property. Real Estate Held For Sale Real estate held for sale includes real estate acquired through foreclosure and will be carried at the lower of the recorded amount, inclusive of any senior indebtedness, or the property's estimated fair value, less estimated costs to sell, with fair value based on appraisals and knowledge of local market conditions.While pursuing foreclosure actions, we seek to identify potential purchasers of such property.It is not our intent to invest in or own real estate as a long-term investment.In accordance with Statement of Financial Accounting Standards (“FAS”) 144 – Accounting for the Impairment or Disposal of Long Lived Assets (“FAS 144”),we seek to sell properties acquired through foreclosure as quickly as circumstances permit.The carrying values of real estate held for sale are assessed on a regular basis from updated appraisals, comparable sales values or purchase offers. See review report of Independent Registered Public Accounting Firm. - 8 - Table of Contents Management classifies real estate held for sale when the following criteria are met: · Management commits to a plan to sell the properties; · The property is available for immediate sale in its present condition subject only to terms that are usual and customary; · An active program to locate a buyer and other actions required to complete a sale have been initiated; · The sale of the property is probable; · The property is being actively marketed for sale at a reasonable price; and · Withdrawal or significant modification of the sale is not likely. Real Estate Held For Sale – Seller Financed We occasionally finance sales of foreclosed properties to independent third parties.In order to record a sale of real estate when the seller is providing continued financing, FAS 66 – Accounting for Sales of Real Estate ("FAS 66'') requires the buyer of the real estate to make minimum initial and continuing investments.Minimum initial investments as defined by FAS 66 range from 10% to 25% based on the type of real estate sold.In addition, FAS 66 limits commitments and contingent obligations incurred by a seller in order to record a sale. Because we occasionally foreclose on loans with raw land or developments in progress, available financing for such properties is often limited and we frequently provide financing up to 100% of the selling price on these properties.In addition, we may make additional loans to the buyer to continue development of a property.Although sale agreements are consummated at closing, they lack adequate initial investment by the buyer to qualify as a sales transaction as defined in FAS 66.These sale agreements are not recorded as a sale until the requirements of FAS 66 are met. These sale agreements are recorded under the deposit method or cost recovery method as defined in FAS 66.Under the deposit method, no profit is recognized and any cash received from the buyer is reported as a deposit liability on the balance sheet.Under the cost recovery method, no profit is recognized until payments by the buyer exceed the carrying basis of the property sold.Principal payments received will reduce the related receivable, and interest collections will be recorded as unrecognized gross profit on the balance sheet.The carrying values of these properties are included in real estate held for sale on the accompanying consolidated balance sheets. In cases where the investment by the buyer is significant (generally 20% or more) and the buyer has an adequate continuing investment, the purchase money debt is not subject to future subordination, and a full transfer of risks and rewards has occurred, we will use the full accrual method.Under the full accrual method, a sale is recorded and the balance remaining to be paid is recorded as a normal note.Interest is recorded as income when received. Classification of Operating Results from Real Estate Held for Sale FAS 144 –
